Citation Nr: 0640043	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  96-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1972.  Thereafter, the veteran served in the United States 
Naval Reserve.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a March 1996 rating decision, in 
which the RO, in pertinent part, denied service connection 
for peripheral neuropathy as not well grounded.  A notice of 
disagreement (NOD) was received in April 1996, and the RO 
issued a statement of the case (SOC) later in April 1996.  In 
August 1996, the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals).  

In August 1997 and August 2003, the veteran testified during 
hearings, in Washington, D.C., before a Veterans Law Judge 
(VLJ).  Copies of the hearing transcripts are of record.  

In October 1997 and November 1998, the Board determined that 
further evidentiary development was warranted and remanded 
the case to the RO for accomplishment of the actions 
requested by the Board.  After the requested development was 
completed, the RO readjudicated the veteran's claim in 
supplemental statements of the case (SSOCs) issued in April 
1998, July 1998, and March 2003, and returned the claim to 
the Board for further appellate consideration.

The Board observes that the veteran had also perfected an 
appeal with regard to service connection for a 
gastrointestinal (GI) disability.  In a March 2004 decision, 
the Board granted the veteran's claim for service connection 
for a GI disability; therefore, this issue is no longer in 
appellate status.  In that decision, the Board again remanded 
the case to the Appeals Management Center (AMC) for 
completion of the earlier and additional development on the 
remaining issue.  After completion of the requested 
development, the AMC readjudicated the veteran's claim in a 
SSOC issued in February 2006, and has returned the claim to 
the Board for further appellate consideration. 

In May 2006, the Board notified the veteran that the VLJ that 
had conducted his prior hearings was no longer with the 
Board, and that he was entitled to another hearing, if he 
desired one.  In its letter, the Board explained that if the 
veteran did not respond within 30 days, the Board would 
assume that he did not want another hearing.  As the veteran 
did not respond within 30 days, the Board assumes that he 
does not want another hearing.  See 38 C.F.R. § 20.704 
(2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for peripheral 
neuropathy has been accomplished.

2.  The veteran's personnel records reflect that the veteran 
was stationed in the Republic of Vietnam, from December 1968 
through November 1969 and performed river patrols on the 
waterways of the Mekong Delta, and as such he is entitled to 
a presumption of exposure to Agent Orange during such 
service.

3.  There is no competent medical evidence establishing a 
nexus between peripheral neuropathy and military service, to 
include exposure to Agent Orange, to include evidence of 
acute and subacute peripheral neuropathy manifested within 
one year after the last date on which the veteran last was 
exposed to Agent Orange, that is, November 30, 1969. 


CONCLUSION OF LAW

The criteria for service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure, are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for peripheral 
neuropathy has been accomplished.

Through a pre-rating notice letter dated in July 1995 and 
post-rating letters dated in August 1996 and March 2004, 
collectively, the RO informed the appellant that, to support 
a claim for service-connected compensation benefits on a 
direct or presumptive basis, the evidence must show three 
things: an injury in military service or a disease that began 
in or was made worse during military service, or an event 
during military service that caused an injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease, or 
event in service to include on a presumptive basis.  In the 
August 1996 duty to assist letter, the RO asked the veteran 
to submit clinical evidence establishing the existence of 
peripheral neuropathy from a period within one year of his 
departure from Vietnam.  The March 2004 letter listed the 
evidence received, discussed VA's responsibility to obtain 
evidence or assist in obtaining evidence, and provided 
contact information in case of questions.  The appellant and 
his representative were afforded opportunities to respond 
before VA readjudicated the claim (as reflected in the 
February 2006 SSOC).  Additionally, the veteran testified at 
two CO hearings in August 1997 and August 2003.  Thus, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support his claim 
for service connection, and has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that a pre-rating notice letter dated in 
July 1995 and post-rating duty to assist and notice letters 
dated in August 1996 and March 2004, as discussed above 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The March 2004 letter 
advised that VA is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies and to make reasonable efforts to 
obtain relevant records not held by a Federal agency.  The 
March 2004 letter specifically advised the appellant, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the 
information or evidence is in your possession, please send it 
to us."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or substantially 
complete application for VA-administered benefits.  In that 
case, the Court determined that VA had failed to demonstrate 
that a lack of such pre-adjudication notice was not 
prejudicial to the claimant.  

As indicated above, the rating decision on appeal was issued 
prior to the enactment of the VCAA, thus the documents 
meeting the VCAA's notice requirements necessarily were 
provided to the appellant after the rating action was issued.  
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)).  As 
indicated above, VA gave the appellant notice of what was 
required to substantiate his claim, and the appellant 
testified at two CO Board hearings and was afforded an 
opportunity to submit additional information and/or evidence 
pertinent his claim via the March 2004 letter.  Following the 
issuance of the above-mentioned letter, which completed VA's 
notice requirements and corrected any deficiencies in the 
pre-rating notice letter of July 24, 1995, the appellant was 
afforded yet another opportunity to present information 
and/or evidence pertinent to the appeal prior to VA's 
readjudication of the claim in February 2006.  Neither in 
response to the documents cited above, nor at any other point 
during the pendency of this appeal, has the appellant 
informed VA of the existence of any evidence--in addition to 
that noted below--that needs to be obtained prior to 
appellate review.   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 
38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  VA has not notified the 
appellant of the criteria for degree of disability or 
effective date of rating; however, on these facts, such 
omission is harmless.  Id.  Because the Board's decision 
herein denies service connection for peripheral neuropathy, 
no disability rating or effective date is being assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service personnel and medical records and treatment records 
from those VA and private medical providers that the 
appellant identified as having relevant records.  In those 
instances where medical providers have indicated that records 
no longer exist or that VA was unable to obtain, the 
appellant has been so informed and offered an opportunity to 
supply such records.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  The appellant 
has not identified, and the file does not indicate, that 
there are any other VA or non-VA medical providers having 
records that should be obtained before the claim is 
adjudicated.  The appellant was afforded VA medical 
examinations in connection with the claim, and the 
examination reports are of record.  The appellant testified 
at two CO hearings, and copies of the hearing transcript were 
placed in the record.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained. The record also presents no 
basis for further development to create any additional 
evidence to be considered in connection with the claim for 
service connection of peripheral neuropathy.  

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's previous remands with 
regard to the service-connection issue discussed in this 
decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding with an appellate 
decision on the claim for service connection of peripheral 
neuropathy on appeal.

II. Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in wartime service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000);.Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
organic diseases of the nervous system, will be presumed if 
manifest to a compensable degree (10 percent) within a 
prescribed period following service discharge (one year).  
This presumption is rebuttable by contrary evidence.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-89 (1996).

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to Agent Orange 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

At an August 1989 VA Agent Orange examination, the veteran 
reported numbness in his legs, but in an October 1989 letter 
to the veteran, the VA environmental health physician 
informed him that the results of his examination and 
laboratory tests suggested no reason for concern about 
possible adverse health effects resulting from exposure to 
Agent Orange.

An electromyography (EMG) evaluation, performed by City 
Hospital, Inc. on August 15, 1991, revealed normal needle EMG 
results except for a mildly prolonged left ulnar late 
response and a borderline left peroneal later response during 
a nerve conduction study of the upper extremities and the 
left lower extremity.  An August 1991 private treatment note 
reflects that an EMG evaluation showed that the veteran could 
have very minimal polyneuropathy, suggesting the possibility 
of multiple sclerosis (MS) or atriovenous malformation (AVM).  
At a January 1992 neurologic consultation, a private 
neurologist noted that the only abnormal finding on 
examination was very mild bilateral hand weakness limited to 
the abductor pollicis brevis, which might be due to something 
as simple as median nerve entrapment at the carpal tunnel, or 
might be an early sign of a more progressive as yet 
undiscovered illness.

A March 1996 VA progress note reflects the veteran's self-
reported history of peripheral neuropathy, but following a 
physical examination the assessment was "?" neuromuscular 
disorder by history.  A May 1997 Urgent Care bill shows an 
diagnosis of peripheral neuropathy, apparently based on an 
office visit physical examination.  

At his August 1997 CO hearing, the veteran testified that, 
when he came back from Vietnam he had to quit running because 
there was something wrong with his legs -- pins and needle 
effects and numbness; that he was treated by an HMO in 
Honolulu but no explanation was given for his leg problems; 
that he also sought treatment in Kentucky and West Virginia; 
and that he was variously diagnosed with chronic fatigue 
syndrome (CFS), Lyme disease, and a form of neuropathy.

On December 1997 VA peripheral nerves examination, the 
examiner found that light touch and pinprick sensation was 
reduced in a stocking and glove distribution affecting both 
upper extremities to the mid-humerus level and both lower 
extremities to the mid-thigh level.  Vibration was slightly 
reduced at both ankles.  There was mild endpoint tremor on 
finger to nose coordination testing.  The impression was that 
the veteran reported a clinical history of symptoms 
suggestive of a generalized peripheral neuropathy affecting 
both upper and lower extremities; that physical examination 
supports this with stocking and glove gradient to light touch 
and pinprick in both the upper and lower extremities; that 
there was no specific piece of history to suggest a cause of 
a neuropathy; and that he had been treated in the past for 
Lyme's disease.  The diagnosis was mild, idiopathic 
sensorimotor axonal neuropathy.  But the examiner suggested 
that an EMG be done.

During his August 2003 Board hearing, the veteran's 
representative asked that an examination be done to obtain a 
nexus opinion with regard to peripheral neuropathy on a 
direct basis.  

In a November 2004 VA examination report, the examiner noted 
that at the time of an August 1991 EMG nerve conduction test, 
the veteran had a normal nerve conduction study of both upper 
extremities and the left lower extremity with mildly 
prolonged left ulnar later response and borderline left 
perineal late response and that the conclusion was mild 
changes suggestive of very minimal polyneuropathy, which the 
doctor believed was essentially asymptomatic.  A January 1998 
VA diagnostic evaluation showed an abnormal study with 
electrodiagnostic evidence of mild sensorimotor external 
neuropathy.  On neurological examination, the veteran showed 
decreased sensory perception and vibratory stimulus in the 
fingertips particularly of the left hand more so than the 
right, which was felt more normally as the tuning fork tested 
more proximally in that extremity displaying a "glove's 
sensory loss pattern."  In the lower extremities, the 
veteran had pinprick and vibratory "st[oc]king sensory" 
type loss from the toes throughout the mid-ankles, 
bilaterally.  The impression was acroparesthesias, rule out 
peripheral neuropathy.  The examiner added that he could not 
conclude that the veteran has active peripheral neuropathy 
based on history or neurologic examination and recommend a 
repeat nerve conduction evaluation.  In a May 2005 addendum 
to this examination report, the examiner noted that that 
follow-up EMG performed in December 2004 shows no evidence of 
generalized polyneuropathy and that the veteran had a 
borderline nerve conduction velocity study that revealed mild 
and neuropathic findings of absent right sural latency and 
minimally delayed proximal left perineal motor latencies with 
borderline normal amplitudes and conduction.

On January 2006 VA neurological examination, the examiner 
reiterated the history and findings in the previous 2004 VA 
examination report and noted that the veteran reported that 
his symptoms have been about the same for the last two to 
three years, that is, he continues to have pins and needles 
sensation in both upper and lower extremities from the elbows 
down to the fingers and from the knees down to the toes, with 
his left side worse that his right.  On neurologic 
evaluation, motor, coordination and muscle strength testing 
were within normal limits.  Sensory testing showed decreased 
sensory perception to touch, decreased vibratory sensation to 
tuning fork at toes of both feet compared to his fingers and 
pinprick and vibratory stocking sensory type loss from the 
mid-calf to his toes in the lower extremities.  The diagnoses 
included no electrical evidence of generalized polyneuropathy 
and borderline nerve conduction velocity study, absent right 
sural sensory latency of unknown etiology.  The examiner 
opined that it is less likely as not that this is the result 
of exposure to chemical herbicides (Agent Orange) during 
service in Vietnam.  He could not speculate whether the 
veteran's symptoms and nerve conduction study results had its 
onset during his period of active duty.

Under the legal authority cited above, the veteran in this 
case may be presumed to have been exposed to Agent Orange 
during his Vietnam era service, because there is evidence 
verifying that he served in Vietnam during such service.  In 
a VA Form 10-10, Application for Medical Benefits, signed by 
the veteran in July 1989, he reported that his health had 
been good until recently and that he had served as a river-
patrol boat officer in the Mekong Delta of Vietnam from 
November 28, 1968 to November 29, 1969.  The veteran's 
service personnel and administrative records document service 
in the Republic of Vietnam from December 11, 1968 through 
November 30, 1969 during his naval service.  However, there 
is no competent medical evidence showing that acute and 
subacute peripheral neuropathy became manifest to a degree of 
10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
naval service, that is, November 30, 1969.  Hence, service 
connection for peripheral neuropathy, on the basis of 
presumed Agent Orange exposure, is not warranted.

The record also presents no other basis upon which to 
establish entitlement to service connection for peripheral 
neuropathy.

In this case, the service medical records from his period of 
active service are completely negative for findings or 
diagnoses of peripheral neuropathy, and there is no medical 
evidence that any such disease was manifested during any 
first post-service year.  Hence, peripheral neuropathy was 
not shown in or shortly after service.  Even a 1989 VA Agent 
Orange examination was negative for peripheral neuropathy.  
In fact, the first diagnosis of peripheral neuropathy in a 
May 1997 urgent care one time visit appears to be apparently 
based on an office visit physical examination without any 
electrodiagnostic evidence to support this conclusion.  
Previous and subsequent electrodiagnostic studies reveal no 
electrical evidence of generalized polyneuropathy and only 
borderline nerve conduction velocity studies showing absent 
right sural sensory latency of unknown etiology.  The January 
2006 VA examiner opined, after a thorough review of the 
claims file, that it is less likely as not that this is the 
result of exposure to chemical herbicides (Agent Orange) 
during service in Vietnam.  He could not speculate whether 
the veteran's symptoms and nerve conduction study results had 
its onset during his period of active duty.  Thus, the Board 
emphasizes that all available post-service private and 
military records contain no competent medical evidence or 
opinion showing that the veteran has peripheral neuropathy, 
which is linked to any incident of the veteran's military 
service, including Agent Orange exposure, and the veteran has 
not alluded to the existence of any such evidence or opinion.

The Board has considered the veteran's representative's and 
the veteran's assertions and testimony in connection with the 
current claim.  However, as laypersons without the 
appropriate medical training and expertise, they simply are 
not competent to render a probative opinion on a medical 
matter-such as whether the veteran has peripheral neuropathy 
and, if so, whether a medical relationship exists between 
claimed peripheral neuropathy and any incident of his 
military service, including Agent Orange exposure.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competent 
evidence, and not mere assertions, is needed to support his 
claim.

Under these circumstances, the Board concludes that the claim 
for service connection for peripheral neuropathy, to include 
as due to Agent Orange exposure, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
competent and objective evidence simply does not support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Service connection for peripheral neuropathy, to include as 
due to Agent Orange exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


